DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on July 06, 2022.  Claims 1 – 21 are pending and examined below.

Response to Arguments
Applicant’s response arguments, with regards to claims 10 and 19, filed on July 06, 2022 have been fully considered, but are not persuasive.

On page 6 of the Applicant’s response, the Applicant argues with regards to claims 10 and 19, that Huang does not teach or suggest "generate a virtual lane that avoids the portion of the existing lane, the virtual lane comprising only a part of the existingApplication Serial No.: 17/072,843 Attorney Docket No.: 010171-20102A-US (HN91629US) lane; and provide the virtual lane to the vehicle."
Examiner respectfully disagrees with the Applicant’s assertion as Huang explicitly discloses generating a virtual lane that avoids the portion of the existing lane.  Applicant’s disclosure recites that a virtual lane is a lane model which essentially facilitates a vehicle identifying and performing lane keeping (lane maintaining), and provides “lane-level visual guidance”.  [See 0077 of disclosure].  Applicant’s disclosure goes on to recite that avoidance of a portion of the existing lane refers to staying clear and / or away from an area of the lane which comprises a hazardous location.  [See 0078 of disclosure].  
To that end, Huang positively discloses generating a virtual lane that avoids the portion of the existing lane, the virtual lane comprising only a part of the existing lane (see Figs. 1 - 5, ¶0020, ¶0054 - ¶0061, and ¶0067.  In particular, see Figs. 4.

    PNG
    media_image1.png
    861
    716
    media_image1.png
    Greyscale

 See ¶0055, Huang discloses a cost calculation process 150 wherein autonomous vehicle 10 is traveling in lane 202.  While remaining in lane 202,  Huang further discloses wherein autonomous vehicle 10 follows a virtual lane (lane model ~ alternative trajectory 224) which comprises vehicle 10 straddling lane 202 (towards the left-hand side of existing lane 202) in order to avoid a portion of the existing lane 202 which has a road hazard (a disabled vehicle 210));
and provide the virtual lane to the vehicle.  (See Figs. 1 - 5, ¶0020, ¶0054 - ¶0061, and ¶0067.  In particular, see Figs. 4 and ¶0055, Huang discloses wherein autonomous vehicle 10 is provided a virtual lane (lane model ~ alternative trajectory 224) to avoid the road hazard (the disabled vehicle 210) in the affected portion of the existing lane 202).

Applicant's arguments filed on July 06, 2022 have been fully considered but are not persuasive.   Applicant’s arguments for amended claim 1, with respect to the rejection of claim 1 is under 35 U.S.C. § 103 is discussed below.
Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0158191 A1 to BILLs et al. (herein after "Bills") in view of U.S. Patent Application Publication No. US 2020/0353949 A1 to HUANG et al. (herein after “Huang”).
As to Claim 1, (Currently Amended) 
Bills discloses a method for lane level risk assessments (see Figs. 1 - 4, ¶0054, ¶0056, ¶0060 - ¶0065.  In particular, see Fig. 4 ~ process method steps 220 - 235, 310, and 400. 

    PNG
    media_image2.png
    744
    602
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    689
    596
    media_image3.png
    Greyscale

See Fig. 5 ~ process method steps road aberrations map 400, Bills vehicle assisted response to aberrant road conditions (system 1000) discloses where lane level risk assessments are performed), the method comprising: 
receiving, by a processor, real-time roadway data from a first vehicle for a portion of a lane of a roadway (see Figs. 1 – 4.  

    PNG
    media_image4.png
    407
    625
    media_image4.png
    Greyscale

In particular, see Fig. 2 ~ sensor data 20 acquires real-time road network data and inputs it into systems 1000's roads data hub 300.  See ¶0057); 
generating, by the processor, based on the real-time roadway data and historical geographical data stored in a geographic database, a risk assessment for the portion of the lane of the roadway (see Fig. 4 ~ process method steps 220 - 235, 300 - 310, and 400.  See ¶0049 - ¶0051, ¶0063, and ¶0065, disclosing roads data hub 300 outputs the acquisition of real-time road network data to a refined model produced from road aberrations (road risks i.e. potholes, water on roadway, etc.) recognized by road aberration recognition models 310,classifies the road aberrations and assigns the road aberrations a geoposition on a map which is stored in an aberrations database); 
receiving, by the processor, a request for routing instructions, from a second vehicle (see Figs. 4 - 5, ¶0051, ¶0053, and ¶0057 - .¶0062. In particular, see ¶0048 - ¶0049 and ¶0058 - ¶0060.  Bills discloses system 1000 comprising a processor which processes a request for routing instructions from a second vehicle, in particular, a request involving wherein there is a need to avoid road aberrations  (road risks i.e. potholes, water on roadway, etc.)); 
applying the risk assessment to the second vehicle for the portion of the lane of the roadway (see ¶0050 - ¶0051, ¶0053 - ¶0054, ¶0056, and ¶0060 - ¶0063.  In particular, see ¶0050 - ¶0051 and ¶0053 - ¶005,  Bills discloses wherein road hazards to portions of the lane relating to road aberrations (road risks i.e. potholes, water on roadway, etc.) for a plurality of vehicles (i.e., a second vehicle, etc.)); and
transmitting, by the processor, the lane level routing instructions to the second vehicle.  (See Figs. 4 - 5, ¶0051, ¶0053, and ¶0057, Bills' system 100 discloses a plurality of vehicles traversing a road network acquire road aberrations (road risks i.e. potholes, water on roadway, etc.) data and feed this data into road aberration map 400.  The result of this is that the plurality of vehicles (i.e., a second vehicle, etc.) that then enter aberrant road areas are then provided with recommended vehicle actions, including but not limited to lane level routing instructions).
However, Bills does not explicitly disclose the method comprising: 
generating, by the processor, a virtual lane that avoids the portion of the lane of the roadway; and
generating, by the processor, lane level routing instructions including traversing the virtual lane for the second vehicle based on the applied risk for the second vehicle; and 
Huang discloses generating, by the processor, a virtual lane that avoids the portion of the lane of the roadway; (see Figs. 1 - 5, ¶0020, ¶0054 - ¶0061, and ¶0067.  In particular, see Figs. 4. 

    PNG
    media_image1.png
    861
    716
    media_image1.png
    Greyscale

See ¶0055, Huang discloses an autonomy control unit 50 which performs a cost calculation process 150 wherein autonomous vehicle 10 is traveling in lane 202.  While remaining in lane 202,  Huang further discloses wherein autonomous vehicle 10 follows a virtual lane (lane model ~ alternative trajectory 224) which comprises vehicle 10 straddling lane 202 (towards the left-hand side of existing lane 202) in order to avoid a portion of the existing lane 202 which has a road hazard (a disabled vehicle 210)); generating, by the processor, lane level routing instructions including traversing the virtual lane for the second vehicle based on the applied risk for the second vehicle.  (See ¶0056 -  ¶0060, it would be obvious to split Huang's ability to affect road lanes into virtual lanes, wherein lane level routing instructions (vehicle routing data) traversing the virtual lane (lane model) for the second vehicle based on the applied risk for the second vehicle). 
Bills is analogous art to the claimed invention as it relates to a driver assistance system identifying aberrant road conditions in that it provides a risk assessment for the portion of the lane of the roadway, classifies the road aberrations, and assigns the road aberrations a geoposition on a map which is stored in an aberrations database Huang is analogous art to the claimed invention as it relates to trajectory cost calculation for aberrant road conditions such that it provides a virtual lane (lane model) avoiding portions of affected roadway lanes and detection of percentages of lane surfaces that may be impassable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Bills’ driver assistance system wherein a virtual lane is provided to the vehicle that avoids the portion of the existing lane, the virtual lane comprising only a part of the existing lane, and wherein the lane routing instructions including traversing the virtual lane for the second vehicle based on the applied risk for the second vehicle, as taught by Huang, to provide alternate trajectory to the vehicle driver and / or occupant with the lowest costs, thereby enabling benefits, including but not limited to:  enhancing obstacle avoidance and / or collision avoidance and mitigation systems; and enhancing emergency vehicle traffic control and / or avoidance from traffic congestion zones.

As to Claim 2,
Modified Bills substantially discloses the method of claim 1, wherein the risk assessment is configured to model a risk of a hydroplaning event.  (See Fig. 4 ~ process method steps 220 - 235, 300 - 310, and 400, ¶0049 - ¶0051, ¶0063, and ¶0065, disclosing roads data hub 300 outputs the acquisition of real-time road network data to a refined model produced which considers hydroplaning events as a result of road aberrations (road risks i.e., water on roadway, etc.)
As to Claim 5,
Modified Bills substantially discloses the method of claim 1. 
However, Bills’ driver assistance system does not teach, or suggest wherein the portion of the lane comprises less than 50% of the lane.
Conversely, Huang teaches wherein the portion of the lane comprises less than 50% of the lane.  (See Figs. 1 - 5, ¶0020, ¶0054 - ¶0061, and ¶0067.  In particular, see Figs. 3 – 4.

    PNG
    media_image5.png
    700
    1040
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    885
    572
    media_image6.png
    Greyscale

See ¶0055, teaches virtual lanes (alternative trajectories 224) where a cost calculation process 150 considers which alternative trajectory 224 to select for the autonomous vehicle 10 which has the least portion of the existing lane comprising traction loss potential (adversarial cost).  Huang discloses wherein his alternative trajectory 224 may entail autonomous vehicle 10  straddling the lane thus reducing its traveling lane exposure to less than 50%.  As such, Huang teaches wherein the portion of the lane comprises less than 50% of the lane.)
Huang is analogous art to the claimed invention as it relates to trajectory cost calculation such that it provides detection of percentages of lane surfaces that may be impassable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bills’ driver assistance system wherein the portion of the lane comprises less than 50% of the lane, as taught by Huang, to provide alternate trajectory to the vehicle driver and / or occupant with the lowest costs, thereby enabling benefits, including but not limited to:  enhancing obstacle avoidance and / or collision avoidance and mitigation systems; and enhancing emergency vehicle traffic control and / or avoidance from traffic congestion zones.
Claims 3 – 4, 6 – 7, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0158191 A1 to BILLs et al. (herein after "Bills") in view of U.S. Patent Application Publication No. US 2020/0353949 A1 to HUANG et al. (herein after “Huang”) as to claims 1 and 2 respectively above, and further in view of German Patent No. DE102019/112662 A1 to FLUMM et al. (herein after "Flumm").
As to Claim 3,
Modified Bills substantially discloses the method of claim 2.
However, Bills’ driver assistance system does not explicitly disclose wherein the first vehicle does not experience a hydroplaning event. 
Flumm, on the other hand, teaches wherein the first vehicle does not experience a hydroplaning event.  (See Figs. 1- 3, ¶0020 - ¶0021, ¶0035 - ¶0036, ¶0066 - ¶0067. In particular, see ¶0014, ¶0020, ¶0035 - ¶0036, ¶0043, and ¶0066 - ¶0067, Flumm teaches that while the first vehicle may not experience a loss of traction event (hydroplaning), whenever a loss of traction event (hydroplaning) is identified by the second and / or other following vehicles in the convoy, the vehicle convoy is dissolved via / based upon C2C communication.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bills’ driver assistance system wherein the first vehicle does not experience a hydroplaning event, as taught by Flumm, provides data about the traction quality of the road surface, thereby enabling benefits, including but not limited to:  providing more timely dissolution control instructions of vehicle convoys, when potential loss of traction events are determined; and enhancing obstacle avoidance and / or collision avoidance and mitigation systems.
As to Claim 4,
Modified Bills substantially discloses the method of claim 2, wherein the real-time roadway data comprises data for a depth of water on the portion of the lane of the roadway.  (See Fig. 4 ~ process method steps 220 - 235, 300 - 310, and 400, ¶0049 - ¶0051, ¶0063, and ¶0065, disclosing roads data hub 300 outputs the acquisition of real-time road network data to a refined model produced which comprises data for a depth of water on the portion of the lane of the roadway as a result of road aberrations (road risks i.e., water on roadway, etc.).
As to Claim 6,
Modified Bills substantially discloses the method of claim 1.
However, Bills’ driver assistance system does not teach or suggest wherein applying the risk assessment to the second vehicle comprises 
at least inputting values for one or more attributes for the second vehicle that are different than the first vehicle.
Flumm teaches wherein applying the risk assessment to the second vehicle (see Figs. 1 - 3, ¶0049 - ¶0055 and ¶0066 - ¶0067.  In particular, see Fig. 3 ~ process method step 102.  See ¶0049, ¶0053 - ¶0055, and ¶0066 - ¶0067) comprises at least inputting values for one or more attributes for the second vehicle that are different than the first vehicle.  (See ¶0011 - ¶0013 and ¶0034.  In particular, see ¶0012, Flumm discloses that the overall operating strategy from the individual motor vehicles in the vehicle convoy can comprise a diversity of vehicle operating attributes including but not limited to braking and / or steering control.  Flumm suggests that the attributes for the second vehicle can be different than the first vehicle.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bills’ driver assistance system with the lane level routing instructions for the second vehicle based on the applied risk for the second vehicle, as taught by Flumm, provides data about the traction quality of the road surface, thereby enabling benefits, including but not limited to:  providing more timely dissolution control instructions of vehicle convoys, when potential loss of traction events are determined; and enhancing obstacle avoidance and / or collision avoidance and mitigation systems.
As to Claim 7,
Modified Bills substantially discloses the method of claim 6.
However, Bills’ driver assistance system does not explicitly disclose wherein the one or more attributes comprise 
at least one of a weight of the second vehicle, an expected speed of the second vehicle, or a tire type of the second vehicle.
On the other hand, Flumm teaches wherein the one or more attributes comprise at least one of a weight of the second vehicle, an expected speed of the second vehicle, or a tire type of the second vehicle.  (See ¶0012.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bills’ driver assistance system wherein the one or more attributes comprise at least one of an expected speed of the second vehicle, as taught by Flumm, provides data about the traction quality of the road surface, thereby enabling benefits, including but not limited to:  providing more timely dissolution control instructions of vehicle convoys, when potential loss of traction events are determined; and enhancing obstacle avoidance and / or collision avoidance and mitigation systems.
As to Claim 9,
Modified Zhao substantially discloses the method of claim 1.
However, Zhao does not explicitly disclose wherein it further comprises: 
monitoring, by the second vehicle, the portion of the lane of the roadway as the second vehicle travels past the portion of the lane of the roadway; and 
transmitting, by the second vehicle, data collected while monitoring.
Conversely, Flumm teaches monitoring, by the second vehicle, the portion of the lane of the roadway as the second vehicle travels past the portion of the lane of the roadway (see Figs. 1 - 3, ¶0049 - ¶0055 and ¶0066 - ¶0067.  In particular, see Fig. 3 ~ process method step 102.  See ¶0049, ¶0053 - ¶0055, and ¶0066 - ¶0067); and transmitting, by the second vehicle, data collected while monitoring.  (See Figs. 1- 3, ¶0020 - ¶0021, ¶0035 - ¶0036, ¶0066 - ¶0067. In particular, see ¶0014, ¶0020, ¶0035 - ¶0036, ¶0043, and ¶0066 - ¶0067, C2C communication dissolves the convoy when loss of traction including, but not limited to, low surface coefficient of friction (CoF) is identified by the second and / or other following vehicles in the convoy, of the loss of traction hazard.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Zhao’s fusion-based wet road surface detection system with the lane level routing instructions for the second vehicle based on the applied risk for the second vehicle, as taught by Flumm, provides data about the traction quality of the road surface, thereby enabling benefits, including but not limited to:  providing more timely dissolution control instructions of vehicle convoys, when potential loss of traction events are determined; and enhancing obstacle avoidance and / or collision avoidance and mitigation systems.

Claims 10 – 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0060674 A1 to ZHAO et al. (herein after "Zhao") in view of German Patent No. DE102019/112662 A1 to FLUMM et al. (herein after "Flumm"), in view of U.S. Patent Application Publication No. 2016/0358477 A1 to ANSARI (herein after "Ansari"), and further in view of U.S. Patent Application Publication No. 2020/0353949 A1 to HUANG et al. (herein after "Huang").
As to Claim 10,
Zhao’s fusion-based wet road surface detection system discloses an apparatus (see Figs. 1 - 9, ¶0004,  and ¶0031 - ¶0036.  In particular, Fig. 8, fusion and decision-making module 70 and condition assessment module 72.  See ¶0031 - ¶0034) comprising: 
at least one processor (see Figs. 1 - 9, ¶0004 - ¶0005, and ¶0018 -¶0020. In particular, see Fig. 2, processor 30); and 
at least one memory including computer program code for one or more programs.  (See Figs. 1 - 9, ¶0004 - ¶0005, and ¶0018 -¶0020. In particular, see Fig. 2, processor 30.)
However, Zhao’s fusion-based wet road surface detection system does not teach, or suggest the at least one memory configured to store the computer program code configured to, with the at least one processor, cause the at least one processor to: 
receive a request for routing instructions for a vehicle; 
calculate a risk assessment for a portion of an existing lane of a roadway based on real- time roadway data and historical geographical data stored in a geographic database; 
determine, the risk assessment exceeds an operating threshold for the vehicle; 
generate a virtual lane that avoids the portion of the existing lane, the virtual lane comprising only a part of the existing lane; and 
provide the virtual lane to the vehicle.
Ansari, on the other hand, teaches the at least one memory configured to store the computer program code configured to, with the at least one processor (see ¶0071, ¶0260, ¶0264, and ¶0283.  in particular, see Fig. 4B ~ computer system 710 and sensor fusion algorithm 744 and ¶0071, storing the computer program code), cause the at least one processor to:  calculate a risk assessment for a portion of an existing lane of a roadway based on real- time roadway data and historical geographical data stored in a geographic database  (See Figs. 1, 4A - 4B, 6C, 7A - 8A, 9A - 9B, 10, ¶0142, and ¶0164 - ¶0167.  In particular, see Figs. 9A - 9B, 10.  See ¶0164, Ansari teaches real-time roadway data and historical geographic data that is archived for further processing.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Zhao’s fusion-based wet road surface detection system with the geographic data historian, as taught by Ansari, to provide neighboring vehicle state data and navigation guidance to the vehicle traveling the route using the crowdsourced data, thereby enabling benefits, including but not limited to:  enhancing obstacle avoidance and / or collision avoidance and mitigation systems; and enhancing emergency vehicle traffic control and / or avoidance from traffic congestion zones.
Flumm teaches receiving a request for routing instructions for a vehicle (see Figs. 1 - 3 and ¶0046 - ¶0047, and ¶0054.  In particular, see Fig. 3 ~ process method step 102.  See ¶0047 and ¶0054, Flumm discloses a vehicle convoy 1 comprising motor vehicles 2, 4, 6, and so on.  He teaches wherein via a C2C (car-to-car) communication request can be made from the motor vehicles in the vehicle convoy 1 for operating (maneuver) strategies in response to the current and future weather and environmental conditions such as rainfall, black ice, etc. in the area of the road of the vehicle convoy 1); and determining, the risk assessment exceeds an operating threshold for the vehicle.  (See Figs. 1 - 3, ¶0014, ¶0023 - ¶0025, ¶0049 - ¶0055, ¶0060, and ¶0066 - ¶0067.  In particular, see Fig. 3 ~ process method step 102.  See ¶0014, ¶0023 - ¶0025, ¶0049, ¶0053 - ¶0055, ¶0060, and ¶0066 - ¶0067.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Zhao’s fusion-based wet road surface detection system with the lane level routing instructions for the second vehicle based on the applied risk for the second vehicle, as taught by Flumm, provides data about the traction quality of the road surface, thereby enabling benefits, including but not limited to:  providing more timely dissolution control instructions of vehicle convoys, when potential loss of traction events are determined; and enhancing obstacle avoidance and / or collision avoidance and mitigation systems.
Huang teaches generating a virtual lane that avoids the portion of the existing lane, the virtual lane comprising only a part of the existing lane (see Figs. 1 - 5, ¶0020, ¶0054 - ¶0061, and ¶0067.  In particular, see Figs. 4.

    PNG
    media_image1.png
    861
    716
    media_image1.png
    Greyscale

 See ¶0055, Huang discloses a cost calculation process 150 wherein autonomous vehicle 10 is traveling in lane 202.  While remaining in lane 202,  Huang further discloses wherein autonomous vehicle 10 follows a virtual lane (lane model ~ alternative trajectory 224) which comprises vehicle 10 straddling lane 202 (towards the left-hand side of existing lane 202) in order to avoid a portion of the existing lane 202 which has a road hazard (a disabled vehicle 210));
and provide the virtual lane to the vehicle.  (See Figs. 1 - 5, ¶0020, ¶0054 - ¶0061, and ¶0067.  In particular, see Figs. 4 and ¶0055, Huang discloses wherein autonomous vehicle 10 is provided a virtual lane (lane model ~ alternative trajectory 224) to avoid the road hazard (the disabled vehicle 210) in the affected portion of the existing lane 202).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Zhao’s fusion-based wet road surface detection system wherein a virtual lane is provided to the vehicle that avoids the portion of the existing lane, the virtual lane comprising only a part of the existing lane, as taught by Huang, to provide alternate trajectory to the vehicle driver and / or occupant with the lowest costs, thereby enabling benefits, including but not limited to:  enhancing obstacle avoidance and / or collision avoidance and mitigation systems; and enhancing emergency vehicle traffic control and / or avoidance from traffic congestion zones.
As to Claim 11,
Modified Zhao substantially discloses the apparatus of claim 10, wherein the at least one processor is integrated with the vehicle.  (See Figs. 1 - 9, ¶0004 - ¶0005, and ¶0018 -¶0020. In particular, see Fig. 2, processor 30.)
As to Claim 12,
Modified Zhao substantially discloses the apparatus of claim 10, wherein the real-time roadway data comprises data acquired by a sensor embedded in the vehicle.  (See Fig. 4B ~ sensor system 704, and sensor fusion algorithm 744.  Fig. 7B ~ checking the sensors for object detection 2056.  See ¶0062, and ¶0071.)
As to Claim 13,
Modified Zhao substantially discloses the apparatus of claim 10, wherein the risk assessments are calculated for a risk of the vehicle experiencing a hydroplaning event.  (See Figs. 1 - 9, ¶0004,  ¶0022, and ¶0031 - ¶0036.  In particular, Figs. 1, 3, 5 - 7, fusion and decision-making module 70 and condition assessment module 72.  See ¶0022 and ¶0036, condition assessment model 70 considers hydroplaning events as a risk outcome of detected water depth on vehicle driving surfaces.)
As to Claim 14,
Modified Zhao substantially discloses the apparatus of claim 13, wherein the real-time roadway data comprises at least data for a depth of water.  (See ¶0004 and ¶0036 - ¶0040.  In particular, see ¶0004 and ¶0036.)
As to Claim 15,
Modified Zhao substantially discloses the apparatus of claim 13. 
However, Zhao’s fusion-based wet road surface detection system does not teach, or suggest wherein the portion of the lane comprises less than 50% of the lane.
Conversely, Huang teaches wherein the portion of the lane comprises less than 50% of the lane.  (See Figs. 1 - 5, ¶0020, ¶0054 - ¶0061, and ¶0067.  In particular, see Figs. 3 – 4 and ¶0055, teaches virtual lanes (alternative trajectories 224) where a cost calculation process 150 considers which alternative trajectory 224 to select for the autonomous vehicle 10 which has the least portion of the existing lane comprising traction loss potential (adversarial cost).  Huang discloses wherein his alternative trajectory 224 may entail autonomous vehicle 10  straddling the lane thus reducing its traveling lane exposure to less than 50%.  As such, Huang teaches wherein the portion of the lane comprises less than 50% of the lane.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhao’s fusion-based wet road surface detection system wherein the portion of the lane comprises less than 50% of the lane, as taught by Huang, to provide alternate trajectory to the vehicle driver and / or occupant with the lowest costs, thereby enabling benefits, including but not limited to:  enhancing obstacle avoidance and / or collision avoidance and mitigation systems; and enhancing emergency vehicle traffic control and / or avoidance from traffic congestion zones.
As to Claim 16,
Modified Zhao substantially discloses the apparatus of claim 10.
However, Zhao does not teach or suggest wherein the virtual lane is only generated and used for a time that it takes the vehicle to avoid the risk.
On the contrary, Huang teaches wherein the virtual lane is only generated and used for a time that it takes the vehicle to avoid the risk.  (See ¶0040 - ¶0042, ¶0050, and ¶0061.  In particular, see ¶0042,  Huang discloses planning subsytem 104 that teaches wherein the virtual lane (alternate trajectory) is generated on the basis of the time that it takes autonomous vehicle 10 to avoid the risk.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Zhao’s fusion-based wet road surface detection system wherein the virtual lane is only generated and used for a time that it takes the vehicle to avoid the risk, as taught by Huang, to provide alternate trajectory to the vehicle driver and / or occupant with the lowest costs, thereby enabling benefits, including but not limited to:  enhancing obstacle avoidance and / or collision avoidance and mitigation systems; and enhancing emergency vehicle traffic control and / or avoidance from traffic congestion zones.
As to Claim 17,
Modified Zhao substantially discloses the apparatus of claim 10.
However, Zhao does not teach or suggest wherein the virtual lane comprises lane geometry that is fully outside of a respective normal lane geometry.
Huang teaches wherein the virtual lane comprises lane geometry that is fully outside of a respective normal lane geometry.  (See Figs. 1 - 5, ¶0020, ¶0054 - ¶0061, and ¶0067.  In particular, see Figs. 3 - 4. See ¶0055, "Specifically, alternative trajectory 222 would require autonomous vehicle 10 to fully change lanes (i.e., from right lane 202 to left lane 204)."  Huang teaches wherein the virtual lane comprises lane geometry that is fully outside of a respective normal lane geometry.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Zhao’s fusion-based wet road surface detection system wherein the virtual lane comprises lane geometry that is fully outside of a respective normal lane geometry, as taught by Huang, to provide alternate trajectory to the vehicle driver and / or occupant with the lowest costs, thereby enabling benefits, including but not limited to:  enhancing obstacle avoidance and / or collision avoidance and mitigation systems; and enhancing emergency vehicle traffic control and / or avoidance from traffic congestion zones.
As to Claim 18,
Modified Zhao substantially discloses the apparatus of claim 10.
However, Zhao does not explicitly disclose wherein a geometry of the virtual lane is transmitted to all vehicles expected to traverse the portion of the existing lane.
Huang discloses ECUs 14 receiving sensor data 18 from sensors 12 that informs autonomous vehicle 10 / autonomy control unit 50 of the virtual lanes (alternate trajectories) available.  Modifying the ECUs 14 of Huang (see Figs. 1 – 3 and ¶0020 - ¶0024, in particular Fig. 2A and ¶0022 of Huang) with the transceiver of Flumm (see Figs. 1 - 3, ¶0031, ¶0036 - ¶0039, ¶0046 - ¶0047, and ¶0054.  In particular, see Fig. 3 ~ process method step 102.  See ¶0031, ¶0036 - ¶0039 of Flumm), teaches wherein a geometry of the virtual lane (see Figs. 1 - 5, ¶0020, ¶0054 - ¶0061, and ¶0067.  In particular, see Figs. 3 - 4. See ¶0055 of Huang) is transmitted to all vehicles expected to traverse the portion of the existing lane.
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Zhao’s fusion-based wet road surface detection system wherein a geometry of the virtual lane is transmitted to all vehicles expected to traverse the portion of the existing lane, as taught by Huang, to provide alternate trajectory to the vehicle driver and / or occupant with the lowest costs, thereby enabling benefits, including but not limited to:  enhancing obstacle avoidance and / or collision avoidance and mitigation systems; and enhancing emergency vehicle traffic control and / or avoidance from traffic congestion zones.
As to Claim 19,
Zhao’s fusion-based wet road surface detection system discloses a system for avoiding loss of traction events (see Figs. 1 - 9, ¶0004,  and ¶0031 - ¶0036.  In particular, Fig. 8, fusion and decision-making module 70 and condition assessment module 72.  See ¶0031 - ¶0034), the system comprising: 
However, Zhao’s fusion-based wet road surface detection system does not explicitly disclose a memory configured to store lane data for a roadway network; 
a processor integrated into a vehicle, the processor configured to identify an upcoming location on a portion of a lane that will result in a loss of traction event for the vehicle, the processor further configured to 
generate or receive a virtual lane that is different than stored lane data in the geographic database, the virtual lane avoiding the upcoming location; and 
a transceiver configured to transmit or receive the virtual lane to or from devices in a vicinity of the vehicle that are traversing the roadway network.
On the other hand, Ansari teaches a processor integrated into a vehicle, the processor configured to identify an upcoming location on a portion of a lane that will result in a loss of traction event for the vehicle, (see Figs. 1, 4A - 4B, 6C, 7A - 8A, 9A - 9B, 10, ¶0142 - ¶0148, and ¶0157 - ¶0167.  In particular, see ¶0143, ¶0157 - ¶0162, ¶0164, and ¶0166, Ansari teaches an embedded vehicle processor which utilizes vehicle sensors in conjunction with crowd-sourced data to identify upcoming (predict) locations of loss of traction events (i.e. pooling water on road surfaces, etc.), which may subsequently trigger and / or indicate road closures or portions of lane closures.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Zhao’s fusion-based wet road surface detection system with the predictive capabilities to identify an upcoming location on a portion of a lane that will result in a loss of traction event for the vehicle, as taught by Ansari, to provide neighboring vehicle state data and navigation guidance to the vehicle traveling the route using the crowdsourced data, thereby enabling benefits, including but not limited to:  enhancing obstacle avoidance and / or collision avoidance and mitigation systems; and enhancing emergency vehicle traffic control and / or avoidance from traffic congestion zones.
Conversely, Huang teaches a memory configured to store lane data for a roadway network (see ¶0008, ¶0024, and ¶0049.  In particular, see ¶0024, autonomy control unit 50 stores lane data (trajectory parameters / configurations, and alternate trajectories) for a roadway network); a processor integrated into a vehicle, the processor configured to identify an upcoming location on a portion of a lane that will result in a loss of traction event for the vehicle, the processor further configured to 
Huang discloses perception subsystem 100 receiving sensor data 18 from sensors 12 that informs autonomous vehicle 10 / autonomy control unit 50 of the upcoming (future) virtual lanes (alternate trajectories) available.  (See Figs. 1 - 5, ¶0020, ¶0054 - ¶0061, and ¶0067.  In particular, see Figs. 3-4 and ¶0055.)  Modifying the GPS based location memory of Huang (see Figs. 1 – 3, ¶0010, ¶0020 - ¶0024, and ¶0038. In particular, see Fig. 2A, ¶0010, and ¶0038 of Huang) with the geographic database of Ansari (see Figs. 1, 4A - 4B, 6C, 7A - 8A, 9A - 9B, 10, ¶0142, and ¶0164 - ¶0167.  In particular, see Figs. 9A - 9B, 10.  See ¶0164 of Ansari) teaches generating or receiving a virtual lane that is different than stored lane data in the geographic database, the virtual lane avoiding the upcoming location.)  Huang further teaches receiving the virtual lane to or from devices in a vicinity of the vehicle that are traversing the roadway network.  (See Figs. 1 - 5, ¶0020, ¶0034 - ¶0035, ¶0054 - ¶0061, and ¶0067.  In particular, see Fig. 5, ¶0055.  Huang discloses ECUs 14 receiving sensor data 18 from sensors 12 that informs autonomous vehicle 10 / autonomy control unit 50 of the virtual lanes (alternate trajectories) available.  Specifically, wherein an autonomous vehicle 10 of a cost calculation process 150 is traveling in lane 202.  While remaining in lane 202,  Huang further discloses wherein autonomous vehicle 10 follows a virtual lane (lane model ~ alternative trajectory 224) which comprises vehicle 10 straddling lane 202 (towards the left-hand side of existing lane 202) in order to avoid a portion of the existing lane 202 which has a road hazard (a disabled vehicle 210).  Modifying the ECUs 14 of Huang (see Figs. 1 – 3 and ¶0020 - ¶0024, in particular Fig. 2A and ¶0022 of Huang) with the transceiver of Flumm (see Figs. 1 - 3, ¶0031, ¶0036 - ¶0039, ¶0046 - ¶0047, and ¶0054.  In particular, see Fig. 3 ~ process method step 102.  See ¶0031, ¶0036 - ¶0039 of Flumm), teaches the transmitting or receiving the virtual lane to or from devices in a vicinity of the vehicles traversing the roadway network.
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Zhao’s fusion-based wet road surface detection system wherein a virtual lane that is different than stored lane data in the geographic database is generated where the virtual lane avoids the upcoming location, as taught by Huang, to provide alternate trajectory to the vehicle driver and / or occupant with the lowest costs, thereby enabling benefits, including but not limited to:  enhancing obstacle avoidance and / or collision avoidance and mitigation systems; and enhancing emergency vehicle traffic control and / or avoidance from traffic congestion zones.
As to Claim 20,
Modified Zhao substantially discloses the system of claim 19.
However, Zhao’s fusion-based wet road surface detection system does not explicitly disclose wherein the processor is configured to identify the upcoming location 
based on real-time roadway data acquired from sensors embedded in a different vehicle.
Ansari teaches wherein the processor is configured to identify the upcoming location (see Figs. 1, 4A - 4B, 6C, 7A - 8A, 9A - 9B, 10, ¶0142 - ¶0143, and ¶0164 - ¶0167.  In particular, see ¶0143) based on real-time roadway data acquired from sensors embedded in a different vehicle.  (See ¶0135 - ¶0139 and  ¶0142,  ¶0164.  In particular, see  ¶0139.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhao’s fusion-based wet road surface detection system with the predictive capabilities to identify an upcoming location on a portion of a lane that will result in a loss of traction event for the vehicle, as taught by Ansari, to provide neighboring vehicle state data and navigation guidance to the vehicle traveling the route using the crowdsourced data, thereby enabling benefits, including but not limited to:  enhancing obstacle avoidance and / or collision avoidance and mitigation systems; and enhancing emergency vehicle traffic control and / or avoidance from traffic congestion zones.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the available prior art appears to be silent in disclosing the method of claim wherein it further comprises:
transmitting the virtual lane other vehicles on the roadway; and
receiving acknowledgement of the virtual lane from the other vehicles.  Emphasis added.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661